DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/11/2020 have been entered and fully considered.  Claims 1-10 are pending.  Claims 1-4 and 6-7 are amended.  Claims 1-10 are examined herein.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
WO 2016/114115 A1 (“Kamikawa” – US 2017/0279161 A1 used for citations) discloses a storage battery control system comprising: a plurality of battery modules 20, wherein each of the plurality of battery modules include secondary battery 26 comprising a plurality of battery cells 28, and the plurality of battery modules are connected in series; and a controller 70 for appropriately controlling charging and discharging of the storage battery unit 12 (Abstract; Figs. 2-4 [0019]-[0021]).  Each of the battery modules comprises a module-side insulating circuit 40.  Each module-side insulating circuit 40 comprises a primary circuit unit 42 and a secondary circuit unit 44 that are insulated from each other via insulating band 36 ([0026]-[0030]).  The battery module includes signal terminal 36 for communicating with controller 70 ([0040]-[0041]) 
The prior art, taken alone or in combination, does not fairly teach or suggest the power storage system of claim 1, in particular “wherein reference voltages of each of the first communication unit and the second communication unit are generated by a voltage generated by the plurality of power storage modules and the reference voltages are set to a voltage predetermined between a voltage at one end and a voltage at the other end of the plurality of power storage modules” as specifically recited in combination with the other elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727